Name: 1999/312/EC: Council Decision of 29 April 1999 amending Decision 93/383/EEC on reference laboratories for the monitoring of marine biotoxins
 Type: Decision_ENTSCHEID
 Subject Matter: natural environment;  deterioration of the environment;  research and intellectual property;  health
 Date Published: 1999-05-08

 Avis juridique important|31999D03121999/312/EC: Council Decision of 29 April 1999 amending Decision 93/383/EEC on reference laboratories for the monitoring of marine biotoxins Official Journal L 120 , 08/05/1999 P. 0037 - 0039COUNCIL DECISIONof 29 April 1999amending Decision 93/383/EEC on reference laboratories for the monitoring of marine biotoxins(1999/312/EC)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 43 thereof,Having regard to the proposal from the Commission(1),Having regard to the opinions of the European Parliament(2),Having regard to the opinion of the Economic and Social Committee(3),(1) Whereas Article 3 of Decision 93/383/EEC(4) establishes the national reference laboratory for the monitoring of marine biotoxins; whereas the said laboratory has changed its name; whereas it is therefore necessary to amend Article 3 accordingly;(2) Whereas Decision 93/383/EEC does not include a procedure for speedy revision of its Annex; whereas provision should therefore be made for the possibility of the Commission to revise this Annex following a notification made by a Member State;(3) Whereas the Annex to Decision 93/383/EEC establishes the list of national reference laboratories designated by each Member State for the monitoring of marine biotoxins;(4) Whereas the laboratories originally designated by Belgium, Finland, Germany, Greece, Spain, Italy, the United Kingdom and Sweden as national reference laboratories for the monitoring of marine biotoxins no longer fulfil the functions for which they were designated or have in the meantime changed their name; whereas the Annex to Decision 93/383/EEC should be amended accordingly to take account of notifications submitted by the Member States concerning national reference laboratories,HAS ADOPTED THIS DECISION:Article 1Decision 93/383/EEC is hereby amended as follows:1. Article 3 shall be replaced by the following: "Article 3The 'Laboratorio de biotoxinas marinas del Area de Sanidad' in Vigo is hereby designated as the Community reference laboratory for the monitoring of marine biotoxins."2. The following indent shall be added to Article 4: "- helping the national reference laboratories to implement an appropriate system of quality assurance based on the principles of good laboratory practice (GLP) and the EN 45 000 criteria;".3. The following Article shall be inserted after Article 5: "Article 5aThe Commission shall amend the Annex to this Decision where necessary following any notification submitted to it by a Member State concerning its national reference laboratory for the monitoring of marine biotoxins.The Commission shall publish the list of the national reference laboratories and any updates to it in the Official Journal of the European Communities."Article 2The Annex to Decision 93/383/EEC shall be replaced by the text in the Annex to this Decision.Article 3This Decision shall enter into force on the day of its publication in the Official Journal of the European Communities.Article 4This Decision is addressed to the Member States.Done at Luxembourg, 29 April 1999.For the CouncilThe PresidentW. MÃ LLER(1) OJ C 331, 6.11.1996, p. 12 and OJ C 189, 20.6.1997, p. 9.(2) OJ C 200, 30.6.1997, p. 257 and opinion of 13 April 1999 (not yet published in the Official Journal).(3) OJ C 66, 3.3.1997, p. 47.(4) OJ L 166, 8.7.1993, p. 31.ANNEX"ANNEXBelgium and Luxembourg:- MinistÃ ¨re des Affaires Sociales, de la SantÃ © Publique et de l'EnvironnementInstitut Scientifique de la SantÃ © Publique - Louis PasteurSection "DenrÃ ©es alimentaires"DÃ ©partement "Pharmaco-Bromatologie"Rue Juliette Wytsman 14 B - 1050 BruxellesDenmark:- The Danish Veterinary and Food AdministrationInstitute of Food Research and NutritionMÃ ¸rkhÃ ¸j Bygade 19 DK - 2860 SÃ ¸borgGermany:- Bundesinstitut fÃ ¼r gesundheitlichenVerbraucherschutz und VeterinÃ ¤rmedizinPostfach 330013 D - 14191 BerlinGreece:- ÃÃ ½Ã Ã Ã ¹Ã Ã ¿Ã Ã Ã ¿ Ã ¥Ã ³Ã ¹Ã µÃ ¹Ã ½Ã ®Ã  Ã ¤Ã Ã ¿Ã Ã ¯Ã ¼Ã Ã ½ ÃÃ µÃ Ã Ã ±Ã »Ã ¿Ã ½Ã ¯Ã ºÃ ·Ã  28Ã ·Ã  Ã Ã ºÃ Ã Ã ²Ã Ã ¯Ã ¿Ã 80 GR - 54627 ÃÃ µÃ Ã Ã ±Ã »Ã ¿Ã ½Ã ¯Ã ºÃ ·Spain:- Laboratorio de Biotoxinas MarinasArea de SanidadEstaciÃ ³n MarÃ ­tima s/n E - 36271 VigoFrance:- Laboratoire central d'hygiÃ ¨ne alimentaire 43, rue de Dantzig F - 75015 ParisIreland:- Fisheries Research Center Abbotstown IRL - Dublin 15Italy:- Centro Ricerche Marine Viale Vespucci 2 I - 47042 Cesenatico (FO)Netherlands:- Postbus 1 Rijksinstituut voor Volksgezondheid en MilieuhygiÃ «ne (RIVM) NL - 3720 BA BilthovenPortugal:- LaboratÃ ³rio do Instituto Nacional de InvestigaÃ §ao das Pescas (INIP) Av. BrasÃ ­lia s/n P - 1400 LisbonFinland:- Tullilaboratorio/Tullaboratoriet PL/PB 53 FIN - 02151 Espoo/EsboSweden:- Institutionen fÃ ¶r klinisk bakteriologiGÃ ¶teborgs universitetS - 41124 GÃ ¶teborgUnited Kingdom:- Marine Laboratory P.O. Box 101 , Victoria Road UK Aberdeen AB11 9DB"